Citation Nr: 1144663	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, to include glaucoma, and to include as secondary to service-connected diabetes mellitus or hypertension.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1968 to May 1971 and from August 1971 to August 1977.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for glaucoma.  

In August 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In November 2007, the Board denied the claim for service connection for glaucoma.  In March 2009, a joint motion for remand was filed and an Order from the Court of Appeals for Veterans Claims (Court) granted the motion.  

In October 2009, the Board remanded the claim for further development.  The Board sent the claim for further evaluation to a Veterans Health Administration (VHA) ophthalmologist.  The Board finds that the Appeals Management Center substantially complied with the directions of the October 2009 remand.  


FINDING OF FACT

A preponderance of the evidence is against a finding that glaucoma had its onset in service or is otherwise related to active duty or service-connected diabetes mellitus or hypertension.  





CONCLUSION OF LAW

Glaucoma was not incurred or aggravated in service and is not proximately due to or the result of service-connected diabetes mellitus or hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2004 and May 2010 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also in the May 2010 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  

The Veteran has been given a VA examination and a VHA opinion was obtained.  The Veteran was given proper notice and an opportunity to respond to the VHA opinion.  In September 2011, the Veteran stated he had no further evidence or argument to submit.  Later that month, his attorney wrote that more argument would be forthcoming; in an October 2011 letter the representative was informed that the 60 period for response to the VHA opinion was to end October 24, 2011.  No response to that letter has been received.  The Board finds the Veteran and his attorney were given ample time to respond to the opinion.  

The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006, to fully reinforce Allen.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  38 C.F.R. § 3.310(b).  

Specific to eye disability claims, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2011); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the Court held that the Veteran was competent to establish the point at which he had varicose veins.  21 Vet. App. 303, 309-310.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran filed a claim in a June 2004 for service connection for diabetes mellitus and an eye condition which was secondary to diabetes mellitus.  The claim for service connection for diabetes mellitus was granted in November 2004 but the RO denied service connection for glaucoma in March 2005.  In his March 2006 notice of disagreement, the Veteran again asserted that his glaucoma was secondary to his service connected diabetes mellitus, type II.  He said in his September 2006 appeal that he had no symptoms of glaucoma until he was diagnosed with diabetes mellitus.  As a result, he felt that his glaucoma was related to his diabetes mellitus.  

At the August 2007 Board hearing, the Veteran said he was first diagnosed with diabetes around December 2003.  (Transcript, p 3.)  He was diagnosed with glaucoma shortly after.  Id.  He stated that he had no problems before that time and in the service his vision was 20/20.  (Transcript, p 4.)  The Veteran stated that his doctor never told him his diabetes mellitus caused glaucoma; instead the doctor said it was unknown as to whether the diabetes mellitus caused the glaucoma.  (Transcript, p 7.)  The Veteran said he did not understand it, but that diabetes is a risk factor for glaucoma.  Id.  The Veteran then stated that Dr. Aggarwal stated that reason he has glaucoma is because of his diabetes mellitus.  (Transcript, p 8-9.)  

Service treatment records show normal eye examinations in 1968 and 1969.  The service treatment records also show that when completing a report of medical history in June 1977, the Veteran stated he did not know if he had eye trouble.  In July 1977, a report of medical examination showed 20/20 vision.  His eyes were normal.  

At a March 1978 general VA examination shortly after separating from service, the Veteran's eyes were normal and unremarkable.  

Other post service records show that in January 2003, Dr. Aggarwal suspected the Veteran had glaucoma.  In January 2004, a private eye clinic record shows the Veteran was recently diagnosed with diabetes mellitus three weeks prior.  He was sent for an eye examination.  His vision was good.  The only mention of glaucoma was that there was a negative ocular history; no diagnosis of glaucoma was shown.  In January 2004, a private eye doctor diagnosed glaucoma.  In February 2004, the Veteran's ophthalmic history noted glaucoma both eyes.  

At a VA examination in February 2005, the examiner reviewed the claims file and interviewed the Veteran.  The examiner noted the diagnosis of glaucoma in 2004 by Dr. Aggarwal.  The Veteran was taking medication.  He stated that his vision could fluctuate when his blood sugar was up.  He had no other visual complaints.  He had also been diagnosed with diabetes mellitus in 2004.  The Veteran was physically examined; he did not have diabetic retinopathy or macular degeneration.  The diagnosis was glaucoma, with no diabetic eye complications.  The examiner concluded that the glaucoma was not due to the service connected diabetes.  

In February 2009, the Veteran visited VA optometry.  The Veteran was not complaining of any problems or vision changes.  He had primary open angle glaucoma (POAG).  The right was greater than the left.  The Veteran wanted a referral to a private specialist, but no more medication.  The optometrist stressed that the Veteran should be compliant with his medication.  

In June 2010, the Veteran received a new VA examination for the eye.  The claims file and medical records were reviewed by the examiner.  It was noted that the Veteran had POAG, the right worse than the left, with stable intraocular pressure.  He also had diabetes without retinopathy.  He did have refractive error in both eyes and mild cataracts.  The examiner interviewed the Veteran regarding his condition.  The Veteran stated that he felt his diabetes mellitus and glaucoma were connected because the two conditions were diagnosed around the same time.  The course since onset was stable and the Veteran was taking continuous medication (eye drops) with no side effects.  The examiner stated that glaucoma in both eyes was not caused by or a result of diabetes mellitus.  The rationale for the opinion given was that due to the type of glaucoma (primary open angle) the glaucoma was not related to diabetes mellitus.  The examiner explained that diabetes mellitus, like age, is only a risk factor but not a cause of glaucoma.  

In July 2010, an addendum to the VA examination was provided.  In the addendum, the examiner explained further and addressed the issue of aggravation.  The examiner stated that the Veteran's glaucoma was not permanently aggravated by diabetes mellitus.  He went on to state that the type of glaucoma that the Veteran was diagnosed with, primary open angle, is the most common type of glaucoma.  There are a number of risk factors for the development of POAG, including: age, race, heredity, previous eye injury, diabetes, and hypertension.  These are the risk factors for the development of glaucoma.  There are no studies to suggest that the glaucoma is made worse or aggravated by diabetes mellitus.  The examiner also stated in the addendum that all private, service treatment records and VA records were reviewed.  

The claims file was sent to VHA for an opinion.  In June 2011, a VHA ophthalmologist examiner correctly noted the Veteran's history and his assertion that glaucoma was caused by diabetes mellitus.  The examiner stated that coincidence was not necessarily the cause; POAG is asymptomatic in its early stages and frequently is only discovered during an eye examination for other reasons.  He pointed out that an eye examination for diabetes mellitus could easily "set the stage" for discovery of pre-existing or coincident glaucoma.  This does not mean the diabetes caused glaucoma and the examiner stated that there was no real evidence that diabetes caused POAG.  

The examiner stated that there was some evidence suggesting that diabetes may be a risk factor for POAG, but the evidence was inconclusive.  For support, the examiner stated that some studies showed an increased risk for glaucoma among diabetics, but others did not.  The examiner explained that a "risk factor" was not the same as a "cause."  Certainly the current studies did not provide a clear answer to the issue of whether this particular Veteran's diabetes increased his risk for glaucoma and, even if they did, that evidence would not be the same as showing that the Veteran's diabetes caused the glaucoma.  

The examiner stated that diabetes does cause neurovascular glaucoma, but the Veteran does not have neurovascular glaucoma; he has POAG.  

In a July 2011 addendum, the VHA examiner also explained that hypertension does not cause POAG.  A review of the record showed that there was no evidence that neither the service-connected diabetes mellitus nor hypertension aggravated the POAG.  The examiner explained further that in medical use a risk factor and a cause are two different things.  Certain conditions may be found in association with a disease without those conditions begin an actual cause of a disease.  These conditions are termed "risk factors."  The VHA examiner explained that defining risk factors in this way is a useful tool for epidemiologists who study diseases in different populations; in other words, it is not something that may be used for the etiology for one person's specific disease.  

The Board finds the Veteran is competent to state what he actually observed or experienced under Barr, 21 Vet. App. 303 and Layno, 6 Vet. App. 465.  That is the Veteran is competent to relate his symptoms regarding his POAG.  38 C.F.R. § 3.159(a)(2).  However, the Veteran is not competent to medically attribute his symptoms to any service-connected disability.  The Veteran's disability is of such medical complexity that his statements in this regard are insufficient.  Further, the medically qualified VHA examiner stated that coincidence was not necessarily the cause with POAG.  POAG is asymptomatic in its early stages and frequently is only discovered during an eye examination for other reasons.  The VHA examiner explained that one may have glaucoma, but no symptoms.  The Board also points out that POAG is not like varicose veins, the disability at issue in Barr, 21 Vet. App. at 309-310.  POAG is not readily observable to a lay person.  For this reason, the Veteran is not competent to report when POAG started or what it is related or attributable to, the Veteran is only competent to report when he started experiencing POAG symptoms.  To the degree the Veteran asserts he is competent to state when his glaucoma started and what it's attributable to the Board finds him not competent.  As a result, the weight of the Veteran's testimony is discounted.  

Instead, the Board finds all medical evidence to be competent as there is no evidence to the contrary.  The competent medical evidence of record weighs against the Veteran's claim.

As for credibility, the Board finds the Veteran to be relatively credible in his report of symptoms.  However, the Veteran did state at the Board hearing that Dr. Aggarwal stated that reason he has glaucoma is because of his diabetes mellitus.  (Transcript, p 8-9.)  There is no record of Dr. Aggarwal stating this fact.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran is not credible in reporting what a clinician said; to this extent his testimony is assigned less weight.  

The Board finds the medical evidence in the file to be credible as there is no evidence to the contrary.  To the extent that the medical evidence is directly on point regarding etiology, the Board assigns it great weight.  

The Board finds that service connection for glaucoma or any other eye disability, on a direct or secondary basis, is not warranted.  In coming to this conclusion, the Board relies on the VHA opinion given because it is factually accurate, on point, and fully articulate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

Service connection for glaucoma is not warranted on a direct basis because there is no evidence that glaucoma was incurred or aggravated in service.  The Veteran's service treatment records and medical reports after service show normal clinical evaluation and when glaucoma is diagnosed, they do not attribute his disorder to service or any event of service.  No competent and credible evidence etiologically relates the Veteran's glaucoma to active military duty.  In any event, a review of the Veteran's assertions demonstrates that he is claiming that his disorder is due to his service-connected diabetes mellitus.  

In this regard, the Board finds that service-connection is not warranted for glaucoma on a secondary basis due to any other service-connected disability, alone or combined.  This includes hypertension and diabetes mellitus.  The VHA opinion explained medical science did not support a nexus between POAG and service -connected disability, and explained the difference between causation and association, as well as the concept of "risk factors."  The Board finds that the 2011 VHA opinion and addendum is the most probative piece of evidence in the file.  

In sum, a preponderance of the evidence is against the Veteran's claim for service connection for glaucoma and any other eye disability, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for an eye disability, to include glaucoma, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


